IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44883

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 518
                                                 )
       Plaintiff-Respondent,                     )   Filed: July 17, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
HUGO BARRERA,                                    )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Order denying Rule 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Hugo Barrera pled guilty to felony domestic violence. Idaho Code §§ 18-918(5), 18-
903(a). The district court sentenced Barrera to a unified term of six years with two years
determinate. Barrera filed an Idaho Criminal Rule 35 motion for a reduction of sentence, which
the district court denied. Barrera appeals asserting that the district court abused its discretion by
denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                 1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Barrera’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Barrera’s
Rule 35 motion is affirmed.




                                             2